—Judgment of the Supreme Court, Bronx County (Alan Saks, J.), entered July 14, 1992, which, after a jury trial, awarded plaintiff damages in the amount of $300,000 plus interest, unanimously affirmed, without costs.
Plaintiff’s timely served Notice of Claim sufficiently apprised defendant of the pertinent claims in this case. (Cf., e.g., Caselli v City of New York, 105 AD2d 251.) Indeed, the fact that plaintiff asserted that the walkway/ramp was "defective” indicated that it was likely that she would claim a design defect or negligent construction of the ramp. Moreover, soon thereafter, a General Municipal Law § 50-h hearing clarified any problems defendant may have had in determining and investigating the claims of plaintiff (see, Rubain v City of New York, 182 AD2d 583, lv denied 80 NY2d 756). We also note that defendant’s belated claim of governmental immunity, notwithstanding its proven negligence, is inapplicable to this case.
On the cross-appeals addressed to the amount of the verdict, we find the monetary damages awarded by the jury do not deviate materially from what would be reasonable compensation under the circumstances (CPLR 5501 [c]).
We have considered all other claims and find them to be of no merit. Concur—Sullivan, J. P., Carro, Wallach and Nardelli, JJ.